United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 99-2343
            ___________

United States of America,                *
                                         *
                  Appellee,              *
                                         *
      v.                                 *
                                         *
Reginald DeSean Arline,                  *
                                         *
                  Appellant.             *

            __________                       Appeals from the United States
                                             District Court for the Southern
            No. 99-2345                      District of Iowa.
            __________
                                                 [UNPUBLISHED]
United States of America,               *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Steven Johnson,                         *
                                        *
                  Appellant.            *
                                   ___________

                              Submitted: August 25, 2000

                                  Filed: August 31, 2000
                                   ___________
Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Reginald DeSean Arline, Steven Johnson, and two others were convicted of drug
and arson conspiracies, and of using and carrying a destructive device during and in
relation to the drug and arson conspiracies. We affirmed those convictions on direct
appeal. See United States v. McMasters, 90 F.3d 1394, 1396-1402 (8th Cir. 1996),
cert. denied, 519 U.S. 1071, 1099 (1997). Appellants Arline and Johnson then filed
separate motions under 28 U.S.C. § 2255, asserting claims related to Bailey v. United
States, 516 U.S. 137 (1995). They now appeal the district court's orders denying relief
without an evidentiary hearing.

       After careful review, we conclude the appellants failed to show a properly
instructed jury would have acquitted them. We thus affirm the district court's denial of
their section 2255 motions. See United States v. Foley, 200 F.3d 585, 586-87 (8th Cir.
2000) (per curiam) (affirming denial of § 2255 relief to Arline and Johnson's
coconspirator, who raised Bailey challenge to 18 U.S.C. § 924(c) convictions);
Swedzinski v. United States, 160 F.3d 498, 501 (8th Cir. 1998)( (affirming denial of
§ 2255 motion where jury instruction on "use" was contrary to Bailey, but jury was
given option of finding "carry" violation; holding movant must show jury instruction
worked actual and substantial disadvantage amounting to constitutional error, and
properly instructed jury would have acquitted movant), cert. denied, 120 S. Ct. 119
(1999); Barrett v. United States, 120 F.3d 900, 901 (8th Cir. 1997) (per curiam)
(upholding post-Bailey application of coconspirator theory of liability to § 924(c)).

      We affirm the rulings of the district court. See 8th Cir. R. 47B.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-